Fourth Court of Appeals
                                       San Antonio, Texas
                                    CONCURRING OPINION
                                           No. 04-13-00419-CV

           TEXAS DEPARTMENT OF INSURANCE, Workers’ Compensation Division,
                                  Appellant

                                                     v.

                                        Roel DE LOS SANTOS,
                                               Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-11-147
                             Honorable Ana Lisa Garza, Judge Presiding

Opinion by: Rebeca C. Martinez, Justice
Concurring Opinion by: Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 27, 2014

           Because I agree that the evidence is sufficient to support the trial court’s determination that

De Los Santos is entitled to Lifetime Income Benefits, and that the trial court erred in ordering the

Subsequent Injury Fund to pay Lifetime Income Benefits, I concur in the majority’s analysis and

holding. I respectfully disagree, however, with the majority’s modification of the judgment. I

would simply modify the judgment to delete the language requiring the Subsequent Injury Fund

to pay Lifetime Income Benefits.


                                                      Patricia O. Alvarez, Justice